i          i        i                                                                             i       i        i




                                    MEMORANDUM OPINION

                                              No. 04-09-00595-CV

  IN RE James GANDY, Individually and In His Capacity as Trustee of the Burma Trust,
    JAMES GANDY LIMITED PARTNERSHIP, EXECUTRIX OF THE ESTATE OF
   KARTAR GANDY, Deceased, KARTAR GANDY LIMITED PARTNERSHIP, Hary
   GANDY, Individually and In His Capacity as Trustee of the Hary Gandy Spendthrift
      Trust, HARY GANDY LIMITED PARTNERSHIP, and RAM GLOBAL, LTD.


                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 30, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 18, 2009, relators filed a petition for writ of mandamus and a motion for

emergency stay and temporary relief. The court has considered relators’ petition for writ of

mandamus, the emergency motion, and the response and reply of the parties to the emergency

motion. The court is of the opinion that relators are not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM


           … This proceeding arises out of Cause No. 2006-CI-18908, styled Dualite, Inc. v. James Gandy, Individually
           1

and In His Capacity as Trustee of the Burma Trust, et al., pending in the 37th Judicial District Court , Bexar County,
Texas, the Honorable David A. Berchelmann presiding. However, the order complained of was signed by the Honorable
Janet Littlejohn, presiding judge of the 150th Judicial District Court, Bexar County, Texas.